State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-3-17
___________________________________

In the Matter of CHRISTOPHE
   de KALBERMATTEN, an Attorney.            MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 2766194)
___________________________________


Calendar Date:   January 11, 2017

Before:   Peters, P.J., Garry, Lynch, Clark and Mulvey, JJ.

                             __________


     Christophe de Kalbermatten, Geneva, Switzerland, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.

                             __________


Per Curiam.

      Christophe de Kalbermatten was admitted to practice by this
Court in 1996 and lists a business address in Geneva, Switzerland
with the Office of Court Administration. de Kalbermatten now
seeks leave to resign from the New York bar for nondisciplinary
reasons (see Uniform Rules for Attorney Disciplinary Matters [22
NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the
Third Judicial Department advises that it does not oppose the
application.

      Upon reading the application of de Kalbermatten sworn to
August 19, 2016, and upon reading the correspondence in response
by the Chief Attorney for the Attorney Grievance Committee for
the Third Judicial Department, and having determined that de
Kalbermatten is eligible to resign for nondisciplinary reasons,
we grant his application and accept his resignation.
                              -2-                  D-3-17

     Peters, P.J., Garry, Lynch, Clark and Mulvey, JJ., concur.



      ORDERED that Christophe de Kalbermatten's application to
resign is granted and his nondisciplinary resignation is
accepted; and it is further

      ORDERED that Christophe de Kalbermatten's name is hereby
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately, and until further order
of this Court (see generally Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further

      ORDERED that Christophe de Kalbermatten shall, within 30
days of the date of this decision, surrender to the Office of
Court Administration any Attorney Secure Pass issued to him.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court